Exhibit 10.3

 

SUMMIT MIDSTREAM PARTNERS, LP

2012 LONG-TERM INCENTIVE PLAN

DIRECTOR UNIT AGREEMENT

 

Pursuant to this Director Unit Agreement, dated as of [          ], 2012 (this
“Agreement”), Summit Midstream GP, LLC (the “Company”), as the general partner
of Summit Midstream Partners, LP (the “Partnership”), hereby grants to
[                ] (the “Participant”) the following Unit Award pursuant and
subject to the terms and conditions of this Agreement and the Summit Midstream
Partners, LP 2012 Long-Term Incentive Plan (the “Plan”), the terms and
conditions of which are hereby incorporated into this Agreement by reference. 
In the event of any conflict between the terms of this Agreement and the Plan,
the terms of the Plan shall control.  Except as otherwise expressly provided
herein, all capitalized terms used in this Agreement, but not defined, shall
have the meanings provided in the Plan.

 

This Award requires your acceptance by executing and returning the signature
page hereto within five (5) business days of the Grant Date and may be revoked
if not so accepted.

 

GRANT NOTICE

 

Subject to the terms and conditions of this Agreement, the principal features of
this Award are as follows:

 

Number of Units:  [     ] Units

 

Grant Date:  [                ], 2012

 

Vesting of Units:  All Units subject to the Unit Award are fully vested as of
the Grant Date.

 

TERMS AND CONDITIONS OF UNITS

 

1.             Grant.  The Company hereby grants to the Participant, as of the
Grant Date, an award of Units as set forth in the Grant Notice, subject to all
of the terms and conditions contained in this Agreement and the Plan.

 

2.             Tax Withholding.  The Participant shall be solely responsible for
all applicable income and self-employment taxes and other wage deductions
incurred in connection with the grant or disposition of the Units subject to
this Agreement.  Unless required to do so by applicable law, the Company and its
Affiliates shall not pay or withhold any federal, state, local, foreign or other
taxes of any kind with respect thereto.

 

3.             Distribution of Units.  Unless otherwise determined by the
Committee or required by any applicable law, rule or regulation, neither the
Company nor the Partnership shall deliver to the Participant certificates
evidencing Units issued pursuant to this Agreement and instead such Units shall
be recorded in the books of the Partnership (or, as applicable, its transfer
agent or equity plan administrator).  All certificates for Units issued pursuant
to this Agreement and

 

--------------------------------------------------------------------------------


 

all Units issued pursuant to book entry procedures hereunder shall be subject to
such stop transfer orders and other restrictions as the Company may deem
advisable under the Plan or the rules, regulations, and other requirements of
the Securities Exchange Commission, any stock exchange upon which such Units are
then listed, and any applicable federal or state laws, and the Company may cause
a legend or legends to be inscribed on any such certificates or book entry to
make appropriate reference to such restrictions.  In addition to the terms and
conditions provided herein, the Company may require that the Participant make
such covenants, agreements, and representations as the Company, in its sole
discretion, deems advisable in order to comply with any such laws, regulations,
or requirements.

 

4.             Partnership Agreement.  The Units granted hereunder shall be
subject to the terms of the Plan and the Partnership Agreement.  Upon the
issuance of Units to the Participant, the Participant shall, automatically and
without further action on his or her part, (i) be admitted to the Partnership as
a Limited Partner (as defined in the Partnership Agreement) with respect to the
Units, and (ii) become bound, and be deemed to have agreed to be bound, by the
terms of the Partnership Agreement.

 

5.             No Effect on Service.  Nothing in this Agreement or in the Plan
shall be construed as giving the Participant the right to be retained in the
employ or service of the Company or any Affiliate thereof.  Furthermore, the
Company and its Affiliates may at any time dismiss the Participant from his
services free from any liability or any claim under the Plan or this Agreement,
unless otherwise expressly provided in the Plan, this Agreement or any other
written agreement between the Participant and the Company or an Affiliate
thereof.

 

6.             Severability.  If any provision of this Agreement is or becomes
or is deemed to be invalid, illegal, or unenforceable in any jurisdiction, such
provision shall be construed or deemed amended to conform to the applicable law
or, if it cannot be construed or deemed amended without, in the determination of
the Committee, materially altering the intent of this Agreement, such provision
shall be stricken as to such jurisdiction, and the remainder of this Agreement
shall remain in full force and effect.

 

7.             Tax Consultation.  None of the Board, the Committee, the Company
nor the Partnership has made any warranty or representation to the Participant
with respect to the income tax consequences of the issuance or disposition of
the Units or the transactions contemplated by this Agreement, and the
Participant represents that he or she is in no manner relying on such entities
or their representatives for tax advice or an assessment of such tax
consequences.  The Participant understands that the Participant may suffer
adverse tax consequences in connection with the Units granted pursuant to this
Agreement.  The Participant represents that the Participant has consulted with
any tax consultants that the Participant deems advisable in connection with the
Units.

 

8.             Amendments, Suspension and Termination.  Subject to
Section 7(a) of the Plan, the Committee may waive any conditions or rights
under, amend any terms of, or alter this Agreement at any time, provided that no
such change, other than pursuant to Section 7(c) of the Plan, shall materially
reduce the rights or benefits of the Participant without the Participant’s
consent.

 

2

--------------------------------------------------------------------------------


 

9.             Lock-Up Agreement.  The Participant shall not directly or
indirectly offer, sell, contract to sell, sell any option or contract to
purchase, purchase any option or contract to sell, grant any option, right or
warrant for the sale of or otherwise dispose of or transfer any Units held by
him or her for a period of one hundred eighty (180) days following the effective
date of the Partnership’s registration statement (the “Registration Statement”)
on Form S-1 (File No. 333-183466).  The Company or the Partnership may impose
stop-transfer instructions with respect to securities subject to the foregoing
restrictions until the end of such 180-day period.  Notwithstanding the
foregoing, the 180-day period may be extended for up to such number of
additional days as is deemed necessary by the underwriters of the public
offering described in the Registration Statement or the Company or the
Partnership to continue coverage by research analysts in accordance with FINRA
Rule 2711 or any successor rule.

 

10.           Conformity to Securities Laws.  The Participant acknowledges that
the Plan and this Agreement are intended to conform to the extent necessary with
all provisions of the Securities Act and the Exchange Act, any and all
regulations and rules promulgated by the Securities and Exchange Commission
thereunder, and all applicable state securities laws and regulations. 
Notwithstanding anything herein to the contrary, the Plan shall be administered,
and the Units are granted, only in such a manner as to conform to such laws,
rules and regulations.  To the extent permitted by applicable law, the Plan and
this Agreement shall be deemed amended to the extent necessary to conform to
such laws, rules and regulations.

 

11.           Adjustments.  The Participant acknowledges that the Units are
subject to modification and termination in certain events as provided in this
Agreement and Section 7 of the Plan.

 

12.           Successors and Assigns.  The Company or the Partnership may assign
any of its rights under this Agreement to single or multiple assignees, and this
Agreement shall inure to the benefit of the successors and assigns of the
Company and the Partnership.  Subject to the restrictions on transfer contained
herein, this Agreement shall be binding upon the Participant and his or her
heirs, executors, administrators, successors and assigns.

 

13.           Governing Law.  The validity, construction, and effect of this
Agreement and any rules and regulations relating to this Agreement shall be
determined in accordance with the laws of the State of Delaware without regard
to its conflicts of laws principles.

 

14.           Consent to Jurisdiction and Services of Process; Appointment of
Agent.  NOTWITHSTANDING ANYTHING TO THE CONTRARY IN THE PARTNERSHIP AGREEMENT,
EACH PARTY TO THIS AGREEMENT HEREBY CONSENTS TO THE EXCLUSIVE JURISDICTION OF
THE UNITED STATES DISTRICT COURT FOR THE SOUTHERN DISTRICT OF NEW YORK AND OF
THE STATE COURTS LOCATED IN THE STATE OF NEW YORK IN NEW YORK COUNTY AND
IRREVOCABLY AGREES THAT ALL ACTIONS OR PROCEEDINGS ARISING OUT OF OR RELATING TO
THIS AGREEMENT OR THE UNITS, SHALL BE LITIGATED IN SUCH COURTS.  EACH PARTY
(a) CONSENTS TO SUBMIT HIMSELF, HERSELF OR ITSELF TO THE PERSONAL JURISDICTION
OF SUCH COURTS FOR SUCH ACTIONS OR PROCEEDINGS, (b) AGREES THAT HE, SHE OR IT
WILL NOT ATTEMPT TO DENY OR DEFEAT SUCH PERSONAL JURISDICTION BY MOTION OR OTHER
REQUEST FOR

 

3

--------------------------------------------------------------------------------


 

LEAVE FROM ANY SUCH COURT, AND (c) AGREES THAT HE, SHE OR IT WILL NOT BRING ANY
SUCH ACTION OR PROCEEDING IN ANY COURT OTHER THAN SUCH COURTS.  EACH PARTY
ACCEPTS FOR HIMSELF, HERSELF OR ITSELF AND IN CONNECTION WITH SUCH PARTY’S
PROPERTIES, GENERALLY AND UNCONDITIONALLY, THE EXCLUSIVE AND IRREVOCABLE
JURISDICTION AND VENUE OF THE AFORESAID COURTS AND WAIVES ANY DEFENSE OF FORUM
NON CONVENIENS, AND IRREVOCABLY AGREES TO BE BOUND BY ANY NON-APPEALABLE
JUDGMENT RENDERED THEREBY IN CONNECTION WITH SUCH ACTIONS OR PROCEEDINGS.  A
COPY OF ANY SERVICE OF PROCESS SERVED UPON THE PARTIES SHALL BE MAILED BY
REGISTERED MAIL TO THE RESPECTIVE PARTY EXCEPT THAT, UNLESS OTHERWISE PROVIDED
BY APPLICABLE LAW, ANY FAILURE TO MAIL SUCH COPY SHALL NOT AFFECT THE VALIDITY
OF SERVICE OF PROCESS.  IF ANY AGENT APPOINTED BY A PARTY REFUSES TO ACCEPT
SERVICE, EACH PARTY AGREES THAT SERVICE UPON THE APPROPRIATE PARTY BY REGISTERED
MAIL SHALL CONSTITUTE SUFFICIENT SERVICE.  NOTHING HEREIN SHALL AFFECT THE RIGHT
OF A PARTY TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY LAW.

 

15.           Headings.  Headings are given to the sections and subsections of
this Agreement solely as a convenience to facilitate reference.  Such headings
shall not be deemed in any way material or relevant to the construction or
interpretation of this Agreement or any provision hereof.

 

[Signature page follows]

 

4

--------------------------------------------------------------------------------


 

The Participant’s signature below indicates the Participant’s agreement with and
understanding that this Award is subject to all of the terms and conditions
contained in the Plan and in this Agreement, and that, in the event that there
are any inconsistencies between the terms of the Plan and the terms of this
Agreement, the terms of the Plan shall control.  The Participant further
acknowledges that the Participant has read and understands the Plan and this
Agreement, which contains the specific terms and conditions of this grant of
Units.  The Participant hereby agrees to accept as binding, conclusive and final
all decisions or interpretations of the Committee upon any questions arising
under the Plan or this Agreement.

 

 

 

SUMMIT MIDSTREAM GP, LLC,

 

a Delaware limited liability company

 

 

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

 

SUMMIT MIDSTREAM PARTNERS, LP,

 

a Delaware limited partnership

 

 

 

 

By:

Summit Midstream GP, LLC

 

Its:

General Partner

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

“PARTICIPANT”

 

 

 

 

 

 

 

 

 

 

[Name]

 

5

--------------------------------------------------------------------------------